Case: 3:07-cr-00081-WHR Doc #: 1073 Filed: 07/27/21 Page: 1 of 4 PAGEID #: 6611



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


 UNITED STATES OF AMERICA,
              Plaintiff,
                                                Case No. 3:07-CR-081 (1)
       v.
                                                JUDGE WALTER H. RICE
 DANIEL GARCIA-GUIA,
              Defendant.




       DECISION AND ENTRY OVERRULING DEFENDANT'S MOTION FOR
       REDUCTION IN SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(2)
       (DOC. #1050)




       Following a jury trial, Defendant Daniel Garcia-Guia was convicted of

Conspiracy to Distribute and Possess with Intent to Distribute in excess of 5

kilograms of Cocaine (Count 1), Attempt to Possess with Intent to Distribute

Cocaine (Count 3), and Engaging in a Continuing Criminal Enterprise (Count 22).

      On September 29, 2009, the Court sentenced him to 360 months on Count I,

360 months on Count 111, and life imprisonment on Count 22, each Count to run

concurrently. Doc. #785. On appeal, the conspiracy conviction (Count 1) was

vacated. The remainder of the sentence remained unchanged. Doc. #918.

      This matter is currently before the Court on Defendant's Motion to Reduce

his Sentence pursuant to 18 U.S.C.   §   3582(c)(2), from life to 324 months, based on

retroactive application of Amendment 782. Doc. #1050. Amendment 782,
Case: 3:07-cr-00081-WHR Doc #: 1073 Filed: 07/27/21 Page: 2 of 4 PAGEID #: 6612




effective November 1, 2014, altered U.S.S.G. § 2D1 .1 by making an across-the-

board two-level reduction in the drug offense tables. It was made retroactive by

Amendment 788.

        As a general rule, a court has no authority to modify a previously-imposed

sentence. However,

        in the case of a defendant who has been sentenced to a term of
        imprisonment based on a sentencing range that has subsequently
        been lowered by the Sentencing Commission pursuant to 28 U.S.C.
        994(0), upon motion of the defendant or the Director of the Bureau of
        Prisons, or on its own motion, the court may reduce the term of
        imprisonment, after considering the factors set forth in section
        3553(a) to the extent that they are applicable, if such a reduction is
        consistent with applicable policy statements issued by the
        Sentencing Commission.

18 U.S.C.   §   3582(c)(2). Such a reduction, however, is not authorized where the

amendment "does not have the effect of lowering the defendant's applicable

guideline range because of the operation of another guideline or statutory

provision (e.g., a statutory mandatory minimum term of imprisonment)."

U.S.S.G.

§   1B1 .10(a)(2)(B) (emphasis added). See also App. Note 1 to U.S.S.G.   §   1B1.10

(concerning eligibility for sentence reduction) .

        The Government argues that Amendment 782 did not have the effect of

lowering Mr. Garcia-Guia's applicable guideline range because his conviction on

Count 22, for Engaging in a Continuing Criminal Enterprise ("CCE"), carried a

mandatory minimum sentence of life in prison. The Government therefore

maintains that Defendant is not eligible for a sentence reduction under

                                            2
Case: 3:07-cr-00081-WHR Doc #: 1073 Filed: 07/27/21 Page: 3 of 4 PAGEID #: 6613



§ 3582(c)(2). In the alternative, the Government argues that, if the Court finds that

Defendant is eligible, the Court should not exercise its discretion to reduce his

sentence, given the mandatory life sentence on Count 22, and consideration of the

factors set forth in 18 U.S.C. § 3553(a).

      The Court agrees that Defendant is not eligible for a sentence reduction

under§ 3582(c)(2). Given that Defendant was subject to a statutory mandatory

minimum sentence of life imprisonment, Amendment 782 does not "have the

effect of lowering the defendant's applicable guideline range." 1

      Defendant's reliance on United States v. Eason, No. 17-1035, 2017 U.S. App.

LEXIS 26175 (6th Cir. Dec. 20, 2017), is misplaced. Although Eason was convicted

of a CCE offense, there is no indication that he was subject to a mandatory

minimum sentence; he received a sentence of 480 months. That case is therefore

inapposite.




1  Garcia-Guia's three convictions were grouped for purposes of sentencing and,
pursuant to U.S.S.G. § 3D1 .3(a), the offense level for the most serious offense, the
CCE conviction, applied. This resulted in an offense level of 42. With Defendant's
criminal history category of 11, the applicable advisory guideline range was 360
months to life. Nevertheless, because the guideline range is trumped by the
mandatory minimum life sentence for the conviction on Count 22, life
imprisonment becomes the "applicable guideline range." Amendment 782 does
not change this.


                                            3
Case: 3:07-cr-00081-WHR Doc #: 1073 Filed: 07/27/21 Page: 4 of 4 PAGEID #: 6614



      For the reasons set forth above, the Court concludes that Defendant is not

eligible for a sentence reduction under 18 U.S.C.   §   3582(c)(2). The Court therefore

OVERRULES his Motion to Reduce his Sentence, Doc. #1050.




Date: July 26, 2021
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE




                                        4
